UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1570



GEORGE H. SEYMOUR,

                                              Plaintiff - Appellant,

          versus


W. ANDREW REESE, M.D., Individually and in his
capacity as Medical Director of the Pamunkey
Regional Jail,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-00-687-3)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Gregory Crowley, CROWLEY & CROWLEY, Richmond, Virginia, for
Appellant. Lynne Jones Blain, Jeremy D. Capps, HARMAN, CLAYTOR,
CORRIGAN & WELLMAN, Glen Allen, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George H. Seymour appeals from the district court’s order

granting summary judgment in favor of Defendant in this 42 U.S.C.A.

§ 1983 (West Supp. 2001) action in which Seymour asserted that the

Defendant was deliberately indifferent to his serious medical

needs.   We have reviewed the parties’ briefs, the joint appendix,

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Seymour v. Reese, No. CA-00-687-3 (E.D. Va. Mar. 30, 2001).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2